DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4 it is unclear how”…  each of the plurality of friction material segments … is fixed to the side face of the plate at a first position that is at a first distance from the center and a second position that is at a second distance from the center, the second distance being shorter than the first distance..”  How are each of the plurality of plates fixed at first and second positions at first and second distances as claimed?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,8,9,11, is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP 2016098901.
Regarding claim 1 JP ‘901 shows in figures 1,6,8,14-17:
A friction plate 1 comprising:
a plate 1 with a disc shape; and
a friction material that is fixed to a side face of the plate, wherein
the friction material is disposed so that one or both of an inner peripheral side 3B and an
outer peripheral side 3F are non -uniform in an inner and outer peripheral direction, with respect to a circumferential direction around a center of the plate set.
Regarding claim 2 JP ‘901 shows in figures 1,6,8,14-17
a plate with a disc shape; and a friction material that is a plurality of friction material segments fixed to a side face of the plate and arranged at intervals in a circumferential direction, wherein
a distance between an outer peripheral end portion of at least one of the plurality of
friction material segments and a center of the plate is different from a distance between an outer peripheral end portion of another friction material segment and the center of the plate and/or a distance between an inner peripheral end portion of at least one of the plurality of friction material segments and the center of the plate is different from a distance between an inner peripheral end portion of another friction material segment and the center of the plate.
Regarding claim 3 JP ‘901 shows in figures 1,6,8,14-17 the friction material is a
plurality of friction material segments that are arranged at intervals in the circumferential
direction.
Regarding claim 4 (subject to the 112 rejection above and as best understood)  JP ‘901 shows in figures 1,6,8,14-17 plurality of friction material segments has the same width in a direction intersecting with the circumferential direction, and is fixed to the side face of the plate at a first 
Regarding claim 5 JP ‘901 shows in figures 1,6,8,14-17 the first position and the
second position are disposed alternately with respect to the circumferential direction.
Regarding claim 8 JP ‘901 shows in at least figures 11,13 the plurality of friction material segments include a first friction material segment a width of which in a direction intersecting with the circumferential direction is a first width, and a second friction material segment a width of which in the direction intersecting with the circumferential direction is a second width that is shorter than the first width.
Regarding claim 9 JP ‘901 shows in at least figures 11,13  the first friction material
segment and the second friction material segment are disposed alternately with respect to the
circumferential direction.
Regarding claim 11 JP ‘901 shows in figure 15 an outer peripheral end portion of the first friction material segment and an outer peripheral end portion of the second friction material segment are disposed on the same circumference around the center of the plate.
Claim(s) 1,15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. 2016/0348736 to Subotic et al.
Regarding claim 15 Subotic shows in figure 2 a friction plate comprising:
a plate with a disc shape; and a friction material 136 having a ring shape is fixed to a side face of the plate and is continuous in a circumferential direction, wherein a distance between an outer peripheral end portion of the friction material at at least one
“spot” in the circumferential direction and a center of the plate is different from a distance between an outer peripheral end portion of the friction material at another spot in the circumferential direction and the center of the plate, and/or a distance between an inner 
Regarding claim 16 these limitations are met.
Regarding claim 17 see the embodiment of figure 4 and note the uniform width of friction lining 326.
Regarding claim 18 note the non-uniform width of the friction lining of 136.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,7,10,12-14,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016098901 in view of Stope U.S. 2020/0025263 and Quigley 5,460,255.
curvature of an outer peripheral corner portion that is larger than a curvature of an outer peripheral corner portion of the friction material segment that is fixed at the second position.
The reference to Quigley shows in the several different embodiments that segments of the friction lining may take on different shapes.  Note that several of them have curves.
The reference to Stope shows a similar wet type brake device to the aforementioned references above but shows that the segments may be mixed and matched accordingly.  See paras 0071-0078.
One having ordinary skill in the art at the time of the invention would have found it obvious to have mixed the pad segments of JP ‘901, as taught by Quigley and Stope, to arrive at applicant’s claimed invention, simply to produce the optimal cooling and wear characteristics per the application of the brake/clutch plate.
Regarding claims 7, 10 JP 2016098901 as modified above and as explained above these limitations would be met.
Regarding claims 12-14 simply to have shifted the centers of some of the segments so that they have different centers with respect to the circumference of the plate in JP ‘901 would merely amount to an obvious alternative embodiment to the several embodiments shown in JP ‘901. 
Regarding claims 24,25 Stope is relied upon to show a ‘hydraulic servo’ or there equivalent in figure 1 at 16,18 which is presumably inherent in JP ‘901 to actuate the device.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘901 in view of U.S. 2002/0162710.
Regarding claim 23 JP ‘901 lacks specifically showing an oil sump, however one presumably is inherent in the device to help cool the friction plates.
.
 Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER P. SCHWARTZ
Examiner
Art Unit 3657



/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657